DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the priority application has been received. 
Information Disclosure Statement
The IDS received on 29 April 2020 has been considered. 
Specification
An objection is made to the title because it is not sufficiently descriptive of the invention to which the claims are directed. The title "Vehicle control device for an adaptive variable suspension" is offered for consideration but is not strictly required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,285,447 B2 (Bennett). 

As to claim 1, Bennett discloses a vehicle control device comprising: 
	a control portion that makes, of a plurality of shock absorbers included in a vehicle, a first damping force of at least one shock absorber that is located on a first direction side on which acceleration acts in a longitudinal direction of the vehicle larger than a second damping force of at least one shock absorber of the plurality of shock absorbers that is located on a second direction side opposite to the first direction in the longitudinal direction of the vehicle before acceleration acting on the vehicle is detected by an acceleration sensor due to acceleration or deceleration of the vehicle (col 3 ln 18-27 - "a traffic system 100, comprising a four wheeler vehicle 101 on a roadway 103, which has deployed the look ahead suspension technique, having a capability to visualize roadway defects such as potholes and bumps, 105, and obstacle 107 well ahead in anticipation, which can cause undesirable shocks and oscillations to the vehicle and hence discomforting people inside it. The suspension adjustment is done before vehicle physically coming in contact with the defects", col 4 ln 52-56 - "The detector sends signal 243 toward the roadway at an angle 249, indicated for detecting the roadway defect 247 toward which the front wheels of the vehicle are approaching in a short period of time"). 

As to claim 5, Bennett discloses the vehicle control device according to claim 1, and further discloses wherein when decelerating the vehicle, the control portion makes the first damping .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of US 2019/0283733 A1 (Takei). 

As to claim 2, Bennett discloses the vehicle control device according to claim 1. 
	Takei teaches the limitations not expressly further disclosed by Bennett, namely: 
	wherein the vehicle has, for each wheel of the vehicle, a motor and a brake unit that apply a torque to the wheel (Fig 9, para [0047] - "the vehicle 14 is provided with a braking device 41. The braking device 41 may have any structure known in the art and is configured so as to be able to impart braking forces (negative braking/driving forces) independently to the wheels 12FL to 12RR"), and 

	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Bennett and Takei, because each relates to active suspension control systems for a vehicle. The combination would yield predictable results according to the teachings of Takei by providing a means of driving and braking the vehicle in addition to controlling the pitching of the vehicle. 

As to claim 3, the combination of Bennett and Takei teaches the vehicle control device according to claim 2. 
	Takei further teaches wherein the control portion makes the first torque and the second torque to be changed such that the first torque and the second torque are equal to each other when the first damping force reaches a preset required damping force (para [0076] - "A vector including the target vertical force Fz, the target roll moment Mx, the target pitch moment My, 

As to claim 4, the combination of Bennett and Takei teaches the vehicle control device according to claim 2. 
	Takei further teaches wherein the control portion makes the first torque larger than the second torque and further makes a change amount of the first damping force per unit time smaller than an upper limit of a change amount of the first damping force per unit time when the first torque is made equal to the second torque (para [0076], para [0081], para [0083] - "The control according to the flowchart shown in FIG. 6 is repeatedly executed at predetermined time intervals").

As to claim 6, Bennett discloses the vehicle control device according to claim 1. 
	Takei teaches the limitations not expressly further disclosed by Bennett, namely: 
	wherein the control portion 

	calculates suspension displacement amounts of at least one shock absorbers located on the first direction side and the second direction side, respectively, based on the calculated axle load (para [0055] - "Motion equations of the sprung mass 38, the unsprung mass 40 and the mass body 32i are expressed by the following equations (1) to (3), respectively, with upward displacement, velocity and acceleration as positive displacement, velocity and acceleration, respectively"), 
	calculates change amounts of the damping forces of the at least one shock absorbers such that a difference in stroke amounts of the at least one shock absorbers is reduced based on the calculated suspension displacement amounts (para [0127] - "The first to fifth embodiments described above are also applicable when the actively generated forces Fsi of the upper actuators 34i or 90i of the suspensions 18i or the actively generated forces Fui of the lower actuators 34ui or 92i are restricted"), and 
	increases the damping forces of the at least one shock absorbers by the calculated change amounts of the damping forces (para [0076], para [0081], para [0083]).
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Bennett and Takei, because each relates to active suspension control systems for a vehicle. The combination would yield predictable results 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669